Exhibit 10.1

 

INTERNATIONAL GAME TECHNOLOGY

RETENTION PLAN

 

ARTICLE 1

ESTABLISHMENT, TERM, AND PURPOSE

 

1.1                               Establishment of the Plan.  International Game
Technology, a Nevada corporation (the “Company”), hereby establishes a retention
plan to be known as the “International Game Technology Retention Plan” (the
“Plan”).  This Plan is adopted effective August 18, 2014 (the “Effective Date”).

 

1.2                               Purpose of the Plan.  This Plan is a cash
bonus plan which is designed to provide for continuity in the management and
operations of the Company by offering certain employees of the Company (and
certain of its subsidiaries) a bonus opportunity in connection with the
transactions contemplated by the Merger Agreement (as such term is defined
below) on the terms and conditions set forth herein.

 

ARTICLE 2
DEFINITIONS

 

Whenever used in this Plan, the following terms shall have the meanings set
forth below (such defined terms are in addition to the defined terms set forth
above) unless the context clearly indicates to the contrary:

 

(a)                                 “Administrator” shall mean:

 

(1)  as to any individual who is then, or at any time on or after the Effective
Date has been, a Vice President or more senior officer of the Company, the
Company’s senior human resources officer, or is otherwise determined by the
Board to be an “officer” of the Company for purposes of Section 16 of the
Securities Exchange Act of 1934, as amended, (or any beneficiary of any such
person), the Committee; and

 

(2)  as to any other individual, the Company’s Chief Executive Officer or senior
human resources officer.

 

(b)                                 “Board” means the Board of Directors of the
Company.

 

(c)                                  “Bonus Trigger Event” means the first to
occur of (1) the time that is immediately prior to the Closing (on the Closing
Date) or (2) the termination of the Merger Agreement.

 

(d)                                 “Closing” has the meaning given to such term
in the Merger Agreement.

 

(e)                                  “Closing Date” has the meaning given to
such term in the Merger Agreement.

 

(f)                                   “Code” means the United States Internal
Revenue Code of 1986, as amended.

 

1

--------------------------------------------------------------------------------


 

(g)                                  “Committee” means the Compensation
Committee of the Board (or, in the absence of such a committee, its successor or
the Board).

 

(h)                                 “Company” means International Game
Technology, a Nevada corporation, or any successor thereto as provided in
Section 9.1.

 

(i)                                     “Employer” means the Company or any
Subsidiary, as the context may require.

 

(j)                                    “Merger Agreement” means that certain
Agreement and Plan of Merger dated as of July 15, 2014 by and among GTECH
S.p.A., a joint stock company organized under the Laws of Italy, GTECH
Corporation, a Delaware corporation, Georgia Worldwide Limited, a private
limited company organized under the Laws of England and Wales, Georgia Worldwide
Corporation, a Nevada corporation, and the Company.

 

(k)                                 “Participant” means any person who is a
participant in this Plan as determined in accordance with Article 3.

 

(l)                                     “Participation Agreement” shall mean the
written instrument, in substantially the form attached hereto as Exhibit A or
such other form as may be approved by the Administrator, signed by an authorized
officer of the Company and delivered to a person selected to become a
Participant in this Plan which sets forth the Participant’s Potential Bonus
Amount.

 

(m)                             “Potential Bonus Amount” shall mean a cash
amount, determined by the Administrator consistent with any applicable
guideline(s) established by the Committee and set forth in the Participant’s
Participation Agreement, which shall, if the benefit provisions and conditions
of this Plan are satisfied with respect to the Participant,  be paid to the
Participant as his or her Plan benefit in accordance with this Plan.

 

(n)                                 “Subsidiary” means any corporation or other
entity a majority of whose outstanding voting stock or voting power is
beneficially owned, directly or indirectly, by the Company.

 

ARTICLE 3
PARTICIPATION

 

3.1                               Participation.  The Administrator may, from
time to time, designate in writing one or more employees of an Employer who
shall be eligible to become Participants in this Plan and each such employee’s
Potential Bonus Amount.  The Company shall deliver, as soon as administratively
practicable after the Administrator designates an employee as eligible to become
a Participant, a Participation Agreement to such employee.  If so provided by
the Administrator in the applicable Participation Agreement, an employee
designated by the Administrator as eligible to become a Participant shall not
actually become a Participant unless he or she executes his or her Participation
Agreement and returns the executed Participation Agreement to the Company within
any applicable period of time prescribed by the Administrator.  Otherwise, an
employee designated by the Administrator as eligible to become a Participant
shall be considered a Participant at the time of his or her selection by the
Administrator.

 

2

--------------------------------------------------------------------------------


 

3.2                               Termination of Participation.  Unless
otherwise expressly provided by the Administrator in writing as to a particular
Participant, a Participant shall cease to participate in this Plan, and shall
have no right to any benefit hereunder or under his or her Participation
Agreement, if he or she ceases to be employed by an Employer (regardless of the
reason his or her employment terminates) prior to the Bonus Trigger Event.  For
purposes of this Plan, a Participant shall not be deemed to have terminated
employment if his or her employment by an Employer terminates but, immediately
thereafter, he or she continues as an employee of another Employer.  In
addition, for this purpose, a Participant’s employment with an Employer will not
be deemed to have terminated or been interrupted solely due to (1) sick leave,
(2) military leave, or (3) any other leave of absence authorized by the
Participant’s Employer (provided that the Participant returns to active
employment with his or her Employer upon the conclusion of any such leave).  If
a Participant is employed by a Subsidiary and that entity ceases to be a
Subsidiary, such event shall be deemed to be a termination of employment of the
Participant with an Employer for purposes of this Plan, unless the Participant
otherwise continues to be employed by another Employer following such event. 
For purposes of this Plan, a Participant’s date of termination of employment
with an Employer shall be the date the Participant ceases to render actual
services to the Employer, without regard to any statutory or common law notice
of termination period.

 

3.3                               No Benefit Offset.  Any benefits payable under
this Plan to a Participant shall not be offset or reduced by the amount of any
severance benefits payable or deliverable to the Participant under any severance
plan, program, or agreement of or with the Company, the Participant’s Employer,
or their respective affiliates.

 

ARTICLE 4
BENEFITS

 

4.1                               Right to Benefits.  A Participant shall be
entitled to receive from his or her Employer a cash lump sum amount equal to his
or her Potential Bonus Amount if the Participant is continuously employed by an
Employer from the Effective Date (or, if later, the date the individual is first
selected as a Participant) until the Bonus Trigger Event.

 

4.2                               Time and Manner of Payment.  If a Participant
becomes entitled to benefits hereunder, the Participant’s benefit shall be paid
immediately prior to, or on or as soon as administratively practical (and in all
cases not more than ten (10) business days after),  the date that such
Participant becomes entitled to such benefits.  Interest shall not be payable on
or with respect to any amount payable hereunder.

 

ARTICLE 5
TAXES

 

The Company and/or the Participant’s Employer, as applicable, has the right to
withhold from any amount otherwise payable to a Participant under or pursuant to
this Plan the amount of any income, employment, social insurance, payroll,
payment on account or other taxes (the “Tax-Related Items”) that the Company or
such Employer may legally be required to withhold with respect to such payment
(including, without limitation, any United States Federal taxes and any other
state, city, local and/or non-U.S. taxes).

 

3

--------------------------------------------------------------------------------


 

Regardless of any action the Company or an Employer takes with respect to any or
all such taxes, the ultimate liability for all Tax-Related Items legally due
with respect to a Participant is and remains the Participant’s sole
responsibility.  Neither the Company nor any Employer (a) makes any
representation or undertaking regarding the treatment of any Tax-Related Items
in connection with any aspect of this Plan or any bonus opportunity under this
Plan or (b) makes any commitment to structure the terms of this Plan or any
bonus opportunity under this Plan to reduce or eliminate a Participant’s
liability for Tax-Related Items.  Further, if a Participant is or becomes
subject to taxation in more than one country, the Company and the Employers may
be required to withhold or account for Tax-Related Items in more than one
country.

 

ARTICLE 6
PAYMENT OBLIGATIONS

 

6.1                               Liability for Payment.  Each Employer shall be
liable for the payment of benefits under this Plan with respect to each
Participant who is employed by that Employer immediately prior to the time that
the Participant becomes entitled to benefits hereunder (or, in the case of any
former employee who remains entitled to a Plan benefit following the last date
that the individual is employed by an Employer, the Employer that last employed
such individual).

 

6.2                               Payment of Obligations Absolute.  Each
Employer’s obligation to make the payments and the arrangements provided for
herein shall be absolute and unconditional, and shall not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Employer may have against the
Participant or anyone else.  All amounts payable by an Employer hereunder shall
be paid without notice or demand.  Each and every payment made hereunder by an
Employer shall be final, and the Employer shall not seek to recover all or any
part of such payment from the Participant or from whomsoever may be entitled
thereto, for any reasons whatsoever.

 

6.3                               Unsecured General Creditor.  Participants and
their beneficiaries, heirs, successors, and assigns shall have no legal or
equitable rights, claims, or interest in any specific property or assets of the
Company or any Employer.  No assets of the Company or any other Employer shall
be held under any trust, or held in any way as collateral security for the
fulfilling of the obligations of the Company or other Employer under this Plan. 
Any and all of each Employer’s assets shall be, and remain, the general
unpledged, unrestricted assets of the Employer.  Each Employer’s obligation
under this Plan shall be merely that of an unfunded and unsecured promise of the
Employer to pay money in the future, and the rights of the Participants and
their beneficiaries, heirs, successors and assigns shall be no greater than
those of unsecured general creditors.  It is the intention of the Company and
each other Employer that this Plan be unfunded for purposes of the Code.

 

6.4                               Other Benefit Plans.  Payments received by a
person under this Plan shall not be deemed a part of the person’s compensation
for purposes of the determination of overtime, vacation, sick leave or other
benefits, or benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by an Employer, except where explicitly provided
under the terms of such plans or arrangements or otherwise required by
applicable law.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 7
RESOLUTION OF DISPUTES

 

As to any Participant employed by an Employer in the United States (or, as to
any individual not then employed by an Employer, whose last employment by an
Employer was in the United States), any controversy or claim arising out of or
relating to this Plan or any Participation Agreement shall be settled by binding
arbitration, with a single neutral arbitrator, in accordance with the rules of
the American Arbitration Association relating to employment.  The proper venue
for any such action is Washoe County, Nevada.  In any action to enforce this
Plan or any Participation Agreement, the Participant and the Company each agree
to accept service of process by mail at such party’s address as set forth in
Section 10.4 below (or at any different address of which the Participant has
notified the Company, or the Company has notified the Participant, as
applicable, in writing).  In any action in which service is made pursuant to
this paragraph, the Participant and the Company each waive any challenge to the
personal jurisdiction of the American Arbitration Association.  Any judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  In reaching his or her decision, the arbitrator shall
have no authority to change or modify any provision of this Plan or the
applicable Participation Agreement.

 

ARTICLE 8
SUCCESSORS AND ASSIGNMENT

 

8.1                               Successors to an Employer.  Each Employer will
require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) of all or substantially all of the business and/or
assets of the Employer or of any division or subsidiary thereof (the business
and/or assets of which constitute at least fifty percent (50%) of the total
business and/or assets of the Employer) to expressly assume and agree to perform
the Employer’s obligations under this Plan in the same manner and to the same
extent that the Employer would be required to perform them if such succession
had not taken place.

 

8.2                               Assignment by the Participant.  No Participant
shall have any right to alienate, anticipate, commute, pledge, encumber or
assign any of the benefits or payments or proceeds which he or she may expect to
receive, contingently or otherwise, under this Plan.  Notwithstanding the
foregoing, benefits which are in pay status may be subject to a court-ordered
garnishment or wage assignment, or similar order, or a tax levy.  This Plan
shall inure to the benefit of and be enforceable by each Participant’s personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.  If a Participant dies while any amount
would still be payable to him or her hereunder had he or she continued to live,
all such amounts, unless otherwise provided herein, shall be paid to the
Participant’s estate.

 

ARTICLE 9
ADMINISTRATION OF THE PLAN

 

9.1                               Administration - General.  The applicable
Administrator shall be the administrator of this Plan as to the individuals and
groups of individuals within its authority.  The Administrator may delegate
ministerial duties with respect to this Plan to one or more employees of the
Company.

 

5

--------------------------------------------------------------------------------


 

9.2                               Powers and Duties of the Committee.  The
Administrator shall enforce this Plan in accordance with its terms, shall be
charged with the general administration of this Plan, and shall have all powers
necessary to accomplish its purposes, including, but not by way of limitation,
the power and authority to do the following:

 

(a)                                 To determine eligibility for and
participation in this Plan;

 

(b)                                 To construe and interpret the terms and
provisions of this Plan;

 

(c)                                  To compute and certify to the amount and
kind of benefits payable to Participants and their beneficiaries, and to
determine the amount of withholding taxes to be deducted pursuant to Article 5;

 

(d)                                 To maintain all records that may be
necessary for the administration of this Plan; and

 

(e)                                  To make and publish such rules for the
regulation of this Plan and procedures for the administration of this Plan as
are not inconsistent with the terms hereof.

 

9.3                               Construction and Interpretation.  The
Administrator shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretation or construction shall be final and
binding on all parties, including but not limited to each Employer and any
Participant or beneficiary.

 

9.4                               Compensation, Expenses and Indemnity.  To the
extent permitted by applicable state law, the Company shall indemnify and save
harmless the Administrator and each member thereof, the Board and each member
thereof, and delegates of the Administrator who are employees of the Company
against any and all expenses, liabilities and claims, including legal fees to
defend against such liabilities and claims arising out of their discharge in
good faith of responsibilities under or incident to this Plan, other than
expenses and liabilities arising out of willful misconduct.  This indemnity
shall not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under state law.

 

ARTICLE 10
MISCELLANEOUS

 

10.1                        Term of the Plan.  This Plan will commence on the
Effective Date and shall continue in effect until all obligations under this
Plan have been satisfied.

 

10.2                        Continuance of Employment; Extraordinary
Compensation.  Unless otherwise expressly provided by the Administrator in
writing as to a particular Participant, a Participant must be continuously
employed by an Employer through the Bonus Trigger Event in order to be
considered to have become vested in or to have earned his or her Plan benefit or
any portion thereof.  Employment or service for only a portion of such vesting
period, even if a substantial portion, will not entitle a Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Section 3.2.

 

6

--------------------------------------------------------------------------------


 

Nothing contained in this Plan or any Participation Agreement constitutes an
employment or service commitment by any Employer, affects (if applicable) a
Participant’s status as an employee at will who is subject to termination
without cause, confers upon a Participant any right to remain employed by or in
service to any Employer, interferes in any way with the right of any Employer at
any time to terminate such employment or services, or affects the right of any
Employer to increase or decrease a Participant’s other compensation or
benefits.  Nothing in this paragraph, however, is intended to adversely affect
any independent contractual right of a Participant under any written employment
agreement with any Employer.

 

The value of any benefit and potential benefit under this Plan is an
extraordinary item of compensation outside the scope of each Participant’s
employment contract, if any.  As such, any such benefit is not part of normal or
expected compensation for purposes of calculating any overtime, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, or retirement benefits or similar payments.

 

This Plan is discretionary in nature and limited in duration.  The grant of
bonus opportunities under this Plan is a one-time benefit and does not create
any contractual or other right to receive an award or benefits in lieu of an
award in the future.  Future awards, if any, will be at the sole discretion of
the Company.

 

10.3                        Payments on Behalf of Persons Under Incapacity.  In
the event that any amount becomes payable under this Plan to a person who, in
the sole judgment of the Committee, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefor, the Committee
may direct that such payment be made to any person found by the Committee, in
its sole judgment, to have assumed the care of such person.  Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Administrator and all Employers.

 

10.4                        Notices.  All notices, requests, demands and other
communications required or permitted under this Plan or any Participation
Agreement shall be in writing and shall be deemed to have been duly given and
made if (1) delivered by hand, (2) otherwise delivered against receipt therefor,
or (3) sent by registered or certified mail, postage prepaid, return receipt
requested.  Any notice shall be duly addressed to the parties as follows:

 

If to the Company:

 

International Game Technology

6355 South Buffalo Drive

Las Vegas, Nevada 89113

Attn: General Counsel

 

If to a Participant, to the Participant’s last address on the records of the
Employer that last employed the Participant.

 

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the foregoing
provisions.  Any communication shall be effective when delivered by hand, when
otherwise delivered against receipt therefor, or five (5) business days after
being mailed in accordance with the foregoing.

 

7

--------------------------------------------------------------------------------


 

10.5                        Gender and Number.  Except where otherwise indicated
by the context, in the construction of this Plan and any Participation Agreement
any masculine term used shall also include the feminine, the feminine shall
include the masculine, the plural shall include the singular, and the singular
shall include the plural.

 

10.6                        Severability.  To the extent any provision of this
Plan or any Participation Agreement shall be invalid or unenforceable, it shall
be considered deleted herefrom or therefrom, as the case may be, and the
remainder of such provision and of this Plan or the Participation Agreement, as
the case may be, shall be unaffected and shall continue in full force and
effect.

 

10.7                        Modification.  The Committee or the Board may from
time to time amend this Plan; provided, however, that (except as provided below)
any such amendment that would materially and adversely affect a Participant’s
bonus or bonus opportunity under this Plan shall not be effective as to that
Participant without the Participant’s consent.  The Committee, the Board or the
Administrator may from time to time amend any Participation Agreement; provided,
however, that (except as provided below) any such amendment that would
materially and adversely affect a Participant’s bonus or bonus opportunity under
this Plan shall not be effective as to that Participant without the
Participant’s consent.  The Committee or the Board may from time to time amend
or terminate this Plan or any Participation Agreement, without the consent of
any Participant, to the extent that the Committee or the Board determines that
such action is necessary or advisable to comply with applicable law, rule or
regulation or the Merger Agreement.

 

10.8                        Waiver.  No term or condition of this Plan or any
Participation Agreement shall be deemed to have been waived, nor shall there be
any estoppel to enforce any provisions of this Plan or any Participation
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought.  Any written waiver shall not
be deemed a continuing waiver unless specifically stated, shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

 

10.9                        Construction.  This Plan and the Participation
Agreements shall be construed to comply with, and avoid any tax, interest or
penalty under, Section 409A of the Code.

 

10.10                 Applicable Law.  This Plan, each Participation Agreement,
and all rights and obligations hereunder or thereunder, as the case may be,
including, without limitation, matters of construction, validity and
performance, is made under and shall be governed by and construed in accordance
with the internal laws of the State of Nevada, without regard to principles of
conflict of laws.

 

10.11                 Entire Agreement.  As to a particular Participant, the
Participant’s Participation Agreement and this Plan together embody the entire
agreement regarding the Participant’s bonus opportunity under this Plan, and
such Participation Agreement and this Plan supersede all prior and
contemporaneous agreements that directly or indirectly bear upon the subject
matter hereof as to that Participant, including any letters, correspondence and
prior agreements regarding employment, whether executed or not.  As to a
particular Participant, any negotiations,

 

8

--------------------------------------------------------------------------------


 

correspondence, agreements, proposals or understandings relating to the subject
matter hereof that pre-date or are concurrent with the Participant’s
Participation Agreement shall be deemed to have been merged into this Plan and
such Participation Agreement, and to the extent inconsistent with this Plan and
such Participation Agreement, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect with
respect to the Participant’s bonus opportunity under this Plan.  Without
limiting the generality of the foregoing, a Participant will not be entitled to
a Plan benefit if the Participant’s employment by the Company (or one of its
successors or subsidiaries) terminates for any reason (whether voluntarily or
involuntarily) before the applicable determined under Sections 3.2 and 4.1
above, even if the Participant is entitled to severance benefits in connection
with such termination of employment pursuant to an employment, transition,
severance or other agreement with the Company or any of its affiliates (unless
otherwise expressly provided by the Administrator in the Participant’s
Participation Agreement or by amendment thereto adopted after the individual was
selected as a Participant).  In the event of any discrepancy or inconsistency
between a Participation Agreement and this Plan document, this Plan document
controls.  Photographic copies of any Participation Agreement (once executed)
may be used in lieu of the originals for any purpose.

 

10.12                 Headings.  The section headings of, and titles of
paragraphs and subparagraphs contained in, this Plan and any Participation
Agreement are for the purpose of convenience only, and they neither form a part
of this Plan or the Participation Agreement, as the case may be, nor are they to
be used in the construction or interpretation hereof or thereof.

 

10.13                 Country-Specific Addenda.  Notwithstanding any provision
of this Plan to the contrary, this Plan and a Participant’s Participation
Agreement shall be subject to any special terms and conditions for the
Participant’s country of residence (and country of employment, if different) as
are forth in an addendum related to this Plan (the “Addendum”).  Further, if the
Participant transfers residency and/or employment to another country reflected
in an Addendum to this Plan, the special terms and conditions for such country
will apply to the Participant to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local law, rules and regulations, or to
facilitate the operation and administration of this Plan and the Participant’s
bonus opportunity under this Plan (or the Company may establish alternative
terms and conditions as may be necessary or advisable to accommodate the
Participant’s transfer).  Any Addendum applicable to a Participant in accordance
with the foregoing provisions of this Section 10.13 shall constitute part of
this Plan and the Participation Agreement as to that Participant.

 

10.14                 Electronic Delivery.  The Company may, in its sole
discretion, deliver any documents related to this Plan and/or a Participant’s
bonus opportunity under this Plan by electronic means.  In accepting the
Participation Agreement, each Participant shall be deemed to consent to receive
such documents by electronic delivery and, if applicable, participate in this
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

9

--------------------------------------------------------------------------------


 

10.15                 Cooperation; Compliance with Personal Obligations.  As a
condition of any Participant’s cash bonus opportunity granted under this Plan,
each Participant agrees to (a) take any and all actions, and consents to any and
all actions taken by the Company and/or the Participant’s Employer, as may be
required to allow the Company and/or the Employer to comply with local laws,
rules and regulations in the Participant’s country of residence (and country of
employment, if different), and (b) take any and all actions that may be required
to comply with the Participant’s personal legal, regulatory and tax obligations
under local laws, rules and regulations in the Participant’s country of
residence (and country of employment, if different).  However, regardless of any
action the Company or an Employer takes with respect to a Participant’s personal
legal, regulatory and tax obligations, the ultimate liability for such items is
and remains the Participant’s sole responsibility.  Neither the Company nor any
Employer (a) makes any representation or undertaking regarding the compliance of
this Plan or any bonus opportunity under this Plan with any Participant’s
personal legal, regulatory or tax obligations, or (b) makes any commitment to
structure the terms of this Plan or any bonus opportunity under this Plan to
reduce or eliminate any such obligations of a Participant.

 

* * *

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INTERNATIONAL GAME TECHNOLOGY

RETENTION PLAN PARTICIPATION AGREEMENT

 

                                                 , 2014

 

Dear                                ,

 

As you know, IGT entered into a definitive merger agreement with GTECH on
July 15, 2014. To show our appreciation for your continued commitment to
success, to encourage retention, and to celebrate this important milestone for
our company, I’m pleased to inform you that you have been selected to
participate in the IGT Retention Plan (the “Retention Plan”)! [This cash award
will replace our annual stock distribution cycle for December 2014 as we
minimize usage of the IGT share pool during the next several months.]

 

Provided you remain continuously employed by IGT or one of our subsidiaries
until the earlier of (1) the closing of the transaction contemplated by our
merger agreement with GTECH or (2) the termination of the merger agreement, you
will receive a cash bonus of              [specify Potential Bonus Amount in US
Dollars or applicable local currency amounts], subject to applicable
withholding(s).  This Participation Agreement, and your bonus opportunity, are
subject to all of the terms and conditions of the Retention Plan document, which
is incorporated into (made a part of) this Participation Agreement by this
reference and is available on the IGT employee intranet at [insert link to Plan
document].

 

With deep admiration of your hard work and with the knowledge that I will be
striving with you for even greater achievements as we begin this next exciting
chapter of IGT’s remarkable story, I look forward to your same inspiring
enthusiasm that has made IGT great. Should you have any questions regarding your
participation in the Retention Plan you may contact                             
at (      )                       .

 

 

 

 

 

Patti Hart, CEO

 

 

 

ACCEPTED AND AGREED:

 

 

 

Signature

 

 

 

Print Name

 

 

Please note that your participation in the Retention Plan is subject to the
condition that you respond via the “Accept” or “Decline” buttons at the top of
this email, and/or by signing this Participation Agreement and returning it to
IGT, care of                                   , in either case so it is
received not later than October 1, 2014. By accepting this Participation
Agreement you agree that you have had the opportunity to read the Retention Plan
document and Annex A to the Retention Plan (incorporated into this Participation
Agreement by this reference), and you agree to all of the terms and conditions
of the Retention Plan document, Annex A to the Retention Plan, and this
Participation Agreement. Click “Decline” only if you decline this bonus
opportunity and participation in the Retention Plan.  If you fail to properly
accept this Participation Agreement by the October 1, 2014 deadline, your bonus
opportunity and participation in the Plan shall be null and void.

 

Nothing contained in this Plan or Participation Agreement constitutes an
employment or service commitment by IGT, affects existing terms and conditions
of employment or employment agreements (if applicable), affects (if applicable)
a Participant’s status as an employee “at will” who is subject to termination
without cause, or confers upon a Participant any right to remain employed by or
in service to IGT.

 

--------------------------------------------------------------------------------


 

ANNEX A

 

INTERNATIONAL GAME TECHNOLOGY

RETENTION PLAN REPRESENTATIONS FOR PARTICIPATION AGREEMENT

 

By a Participant accepting the Participant’s Participation Agreement, the
Participant acknowledges and agrees as follows (capitalized terms used herein
are used as defined in the International Game Technology Retention Plan (the
“Plan”)):

 

·                  The Plan is discretionary in nature and limited in duration,
and may be amended, cancelled, or terminated by the Company, in its sole
discretion, at any time.  The grant of the cash bonus opportunity and any amount
that is paid to the Participant under the Plan is a one-time benefit and does
not create any contractual or other right to receive an award or alternative
benefits in the future.  Future awards, if any, will be at the sole discretion
of the Company.

 

·                  The cash bonus opportunity and any amount that is paid to the
Participant is an extraordinary item of compensation outside the scope of any
employment contract the Participant may have with the Participant’s Employer. 
As such, the cash bonus opportunity and any amount that is paid to the
Participant is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.

 

·                  It is the Participant’s express intent that the Participant’s
Participation Agreement and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to such Participation Agreement and
the Plan, be prepared in English.  If the Participant’s Participation Agreement
or any other documents related to the Participant’s participation in the Plan
are translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.

 

·                  The Participant: (a) has reviewed the Plan and the
Participant’s Participation Agreement; (b) has had an opportunity to obtain
appropriate advice; and (c) fully understands the provisions of the Plan and the
Participant’s Participation Agreement.

 

·                  The provisions of the Plan and the Participant’s
Participation Agreement govern the Participant’s participation in the Plan.

 

·                 All decisions or interpretations of the Administrator upon any
questions arising under the Plan and the Participant’s Participation Agreement
are final, conclusive and binding.

 

* * *

 

Nothing contained in this Plan or Participation Agreement constitutes an
employment or service commitment by IGT, affects existing terms and conditions
of employment or employment agreements (if applicable), affects (if applicable)
a Participant’s status as an employee “at will” who is subject to termination
without cause, or confers upon a Participant any right to remain employed by or
in service to IGT.

 

--------------------------------------------------------------------------------


 

INTERNATIONAL GAME TECHNOLOGY

RETENTION PLAN

 

ADDENDUM

 

CHINA

 

In addition to the terms of the International Game Technology Retention Plan
(the “Plan”) and the Participant’s Participation Agreement thereunder, this
Addendum includes additional Plan terms and conditions applicable to
Participants who are employed by an Employer in the People’s Republic of China
(“PRC”, excluding the Hong Kong Special Administrative Region, the Macau Special
Administrative Region and Taiwan).  All defined terms used in this Addendum have
the same meaning as set forth in the Plan or the Participant’s Participation
Agreement, as applicable.

 

Claims.  As to any such Participant, any controversy or claim arising out of or
relating to the Plan or any Participation Agreement shall be litigated in a
people’s court in PRC with competent jurisdiction.

 

Cash Bonus for Retention Purposes Only.  Any such Participant also acknowledges
and agrees that the cash bonus opportunity granted by the Company and any amount
paid by the Employer is for retention purposes only and does not constitute
variable income or part of the Participant’s normal compensation or salary.

 

* * *

 

--------------------------------------------------------------------------------


 

INTERNATIONAL GAME TECHNOLOGY

RETENTION PLAN

 

ADDENDUM

 

MEXICO

 

In addition to the terms of the International Game Technology Retention Plan
(the “Plan”) and the Participant’s Participation Agreement thereunder, this
Addendum includes additional Plan terms and conditions applicable to
Participants who are employed by an Employer in Mexico.  All defined terms used
in this Addendum have the same meaning as set forth in the Plan or the
Participant’s Participation Agreement, as applicable.  As a condition of
participation of any such Participant, the Participant must agree to the
following in writing and return his or her executed acknowledgement (in a form
and manner prescribed by the Company) to the Company:

 

No Entitlement or Claims for Compensation/Policy Statement.  In accepting the
cash bonus opportunity and any amount paid pursuant to such opportunity, the
Participant acknowledges and agrees that the Company is solely responsible for
the administration of the Plan and that participation in the Plan has been
granted to the Participant by virtue of the commercial relationship between the
Company and the Participant’s Employer in Mexico.  Based upon the foregoing, the
Participant further acknowledges and agrees that participation in the Plan
(a) does not create any express or implied employment relationship between the
Participant and the Company, (b) does not create any rights or duties between
the Participant and the Participant’s Employer in Mexico, (c) does not form part
of the employment conditions and/or benefits provided by the Participant’s
Employer in Mexico, and (d) any amendment, modification or termination of the
Plan by the Company shall not constitute a change or impairment of the terms and
conditions of employment with the Participant’s Employer in Mexico.  Finally,
the Participant acknowledges and agrees that the Participant does not reserve
any action or right to bring any claim against the Company or the Participant’s
Employer in Mexico for any compensation or damages regarding any provision of
the Plan or the benefits derived under the Plan, and hereby grants a full and
complete release to the Company, the Participant’s Employer in Mexico, and their
shareholders, officers, agents or legal representatives with respect to any
claim that may arise.

 

BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
PROVISIONS OF THE PLAN, THE PARTICIPATION AGREEMENT AND THIS ADDENDUM.

 

 

 

 

Signature

 

 

 

 

 

Printed Name

 

 

 

 

 

Date

 

 

* * *

 

--------------------------------------------------------------------------------


 

INTERNATIONAL GAME TECHNOLOGY

RETENTION PLAN

 

ADDENDUM

 

NETHERLANDS

 

In addition to the terms of the International Game Technology Retention Plan
(the “Plan”) and the Participant’s Participation Agreement thereunder, this
Addendum includes additional Plan terms and conditions applicable to
Participants who are employed by an Employer in the Netherlands.  All defined
terms used in this Addendum have the same meaning as set forth in the Plan or
the Participant’s Participation Agreement, as applicable.

 

Waiver of Termination Rights.  As a condition to participation in the Plan, each
such Participant expressly waives any and all rights to compensation or damages
resulting from the termination of the Participant’s employment with the Employer
for any reason whatsoever, insofar as those rights result or may result from
(a) the loss or diminution in value of benefits or entitlements under the Plan,
or (b) the Participant ceasing to have rights under, or ceasing to be entitled
to benefits under the Plan as a result of such termination.

 

* * *

 

--------------------------------------------------------------------------------


 

INTERNATIONAL GAME TECHNOLOGY

RETENTION PLAN

 

ADDENDUM

 

UNITED KINGDOM

 

In addition to the terms of the International Game Technology Retention Plan
(the “Plan”) and the Participant’s Participation Agreement thereunder, this
Addendum includes additional Plan terms and conditions applicable to
Participants who are employed by an Employer in the United Kingdom.  All defined
terms used in this Addendum have the same meaning as set forth in the Plan or
the Participant’s Participation Agreement, as applicable.

 

Waiver of Termination Rights; Exclusion of Claims.  As a condition to
participation in the Plan, each such Participant expressly waives any and all
rights to compensation or damages resulting from the termination of the
Participant’s employment with the Employer for any reason whatsoever, insofar as
those rights result or may result from (a) the loss or diminution in value of
benefits or entitlements under the Plan, or (b) the Participant ceasing to have
rights under, or ceasing to be entitled to benefits under the Plan as a result
of such termination.

 

* * *

 

--------------------------------------------------------------------------------